Exhibit 10.1

 

 



SHARE EXCHANGE AGREEMENT

by and between

MARIJUANA COMPANY OF AMERICA, INC. and

CANNABIS GLOBAL, INC.

Dated as of September 30, 2020

 

 

SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of September 30, 2020
(“Effective Date”) by and between Marijuana Company of America, Inc., a Utah
corporation (“MCOA”) and Cannabis Global, Inc., a Nevada corporation (“CBGL”).

 

WHEREAS, Cannabis Global, Inc. is a contract manufacturer and product developer
for Marijuana Company of America’s proprietary line of HempSmart premium
broad-spectrum hemp products, and in turn, Marijuana Company of America, Inc. is
a distributor and marketer of Cannabis Global, Inc.'s technology and products;
and

 

WHEREAS, Marijuana Company of America, Inc. and Cannabis Global, Inc. are common
shareholders in a

marijuana distribution and manufacturing company called Natural Plant Extract of
California Inc. (“NPE”) and are working together to develop that business, and
work together to promote their trademarked brands of services and products; and

 

WHEREAS, Marijuana Company of America, Inc. and Cannabis Global, Inc. seek to
take further steps to deepen the strategic partnership between them, in order to
fully leverage on the respective favorable resources of both parties in response
to the diverse market demand for their product; and

 

WHEREAS, the Board of Directors of Marijuana Company of America, Inc., and the
Board of Directors of Cannabis Global, Inc. have unanimously determined that
long-term strategic value can be created by building on the strategic
cooperation between the companies through a mutual investment to unlock
long-term value for the respective shareholders;

 

NOW, THEREFORE, MCOA desires to issue and sell the number of shares of MCOA
common stock, par value $0.001, equal in value to $650,000 based on the closing
price for the trading day immediately preceding the effective date of this
Agreement (the “Shares”), in exchange for the number of shares of CBGL common
stock, par value $0.001, equal in value to $650,000 based on the closing price
for the trading day immediately preceding the effective date of this Agreement
(the “Exchange Shares”), on the terms and subject to the conditions set forth
herein

(the “Exchange”).

 

In consideration of the mutual covenants and agreements contained in this
Agreement, the receipt and

sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

ARTICLE I

THE SHARES AND THE EXCHANGE SHARES

 

Section 1.1 The Shares. The Shares shall be issued to CBGL, and the Exchange
Shares shall be issued to MCOA, pursuant to Article II hereof.

 

 

 

1 
 

 



 

ARTICLE II

SHARE EXCHANGE

 

Section 2.1 Share Exchange. Upon the terms and subject to the conditions of this
Agreement, MCOA agrees to issue and sell to CBGL, the Shares, and in exchange
therefor at the Share Exchange Closing, CBGL shall issue to MCOA the Exchange
Shares.

 

Section 2.2 Share Exchange Closing.

 

(a)The Shares and the Exchange Shares will be issued on the books and records of
the respective parties’ transfer agents in book-entry form. MCOA will deliver a
confirmation from its transfer agent evidencing the issuance of the Shares
registered in the name of CBGL, and CBGL will deliver a confirmation from its
transfer agent evidencing the issuance of the Exchange Shares and registered in
the name of MCOA. MCOA and CBGL may designate their wholly owned subsidiary as
holder of the Shares and the Exchange Shares. Subject to the satisfaction of the
conditions set forth in Article VI, the time and date of such deliveries shall
be 10:00 a.m., Pacific time, on a date and at a place to be specified by the
parties (the “Share Exchange Closing”), which date shall be no later than the
day after satisfaction or waiver of the latest to occur of the conditions set
forth in Article VI.

 

(b)The documents to be delivered at the Share Exchange Closing by or on behalf
of the parties hereto pursuant to this Article II and any additional documents
requested by CBGL pursuant to Section 8.2, will be delivered at the Share
Exchange Closing.

 

Section 2.3 Share Exchange Adjustment. For a period of two years following the
Effective Date, at the closing of each fiscal quarter, should the per-share
closing price of the common shares of the same class as the Shares or the
Exchange Shares, as quoted by the OTC Markets for the last day of the relevant
fiscal quarter, decrease below original issuance value with the effect that the
aggregate value of the Shares or the Exchange Shares at the fiscal quarter close
would be lower than $650,000, then either MCOA, in the case of the Shares, or
CBGL, in the case of the Exchange Shares, shall issue the other party the number
of shares of common stock necessary to cause the aggregate value of the Shares
or the Exchange Shares, as applicable, be $650,000 as of the end of the relevant
fiscal quarter. The parties shall irrevocably instruct their respective transfer
agents to reserve and maintain authorized and unissued common stock in a reserve
account designated for the purpose of issuing such shares pursuant to this share
exchange adjustment provision. Such share reserve accounts shall be maintained
with a number of authorized and unissued common stock not less than three (3)
times the number of Shares or Exchange Shares, as the case may be, that are
issued pursuant to the Share Exchange Closing.

 

Section 2.4. Quarterly Financial Data Disclosures. For so long following the
Share Exchange Closing as a party hereto remains an investee of the other party
and in the holding party’s judgment, applicable Securities and Exchange
Commission financial reporting significance tests and thresholds require the
disclosure of the investee’s financial statements with the holding party’s
financial statements, the investee party shall provide to the holding party, on
a quarterly basis no later than 30 days following the close of the relevant
fiscal quarter or fiscal year, the investee party’s audited financial statements
for the holding party’s reporting purposes. The failure by a party hereto to
provide such financial statements in a timely manner shall be a material
provision of this Agreement and the parties agree that a breach of these Section
2.4 requirements shall be considered an actionable default under this Agreement.

 

 



2 
 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF MCOA

 

MCOA represents and warrants to CBGL as of the date hereof that:

 

Section 3.1 Existence and Power. MCOA is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Utah. MCOA
has the requisite corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary.

 

Section 3.2 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of MCOA,
and this Agreement is a valid and binding obligation of MCOA, enforceable
against it in accordance with their terms.

 

Section 3.3 Board Approvals. The transactions contemplated by this Agreement,
including without limitation the issuance of the Shares and the compliance with
the terms of this Agreement, have been unanimously adopted, approved and
declared advisable unanimously by the Board of Directors of MCOA.

 

Section 3.4 Valid Issuance. The Shares have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor, the Shares will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be issued in violation of preemptive rights. The voting rights provided
for in the terms of the Shares are validly authorized and shall not be subject
to restriction or limitation in any respect.

 

Section 3.5 Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by MCOA of the transactions contemplated hereby,
will not conflict with, violate or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both
would constitute a default) under, or result in the termination of or accelerate
the performance required by, or result in a right of termination or acceleration
under, any provision of the Articles of Incorporation or Bylaws of MCOA or the
articles of incorporation, charter, bylaws or other governing instrument of any
Subsidiary of MCOA.

 

Section 3.6 Purchase for Own Account. MCOA is acquiring the Exchange Shares for
its own account and not with a view to the distribution thereof in violation of
the Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder (the
“Securities Act”).

 

Section 3.7 Private Placement. MCOA understands that (i) the Exchange Shares
have not been registered under the Securities Act or any state securities laws,
by reason of their issuance by CBGL in a transaction exempt from the
registration requirements thereof, under Rule 506(b) of Regulation D, and (ii)
the Exchange Shares may not be sold unless such disposition is registered under
the Securities Act and applicable state securities laws or is exempt from
registration thereunder. MCOA represents that it is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D), and has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Shares. MCOA acknowledges that an investment in
the Shares is speculative and involves a high degree of risk.

 

Section 3.8 Legend. Each certificate representing an Exchange Share will bear a
legend to the following effect unless CBGL determines otherwise in compliance
with applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

 

 

 

3 
 

 



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CBGL

 

CBGL represents and warrants to MCOA as of the date hereof that:

 

Section 4.1 Existence and Power. CBGL is duly organized and validly existing
under the laws of the state of Nevada and has all requisite power and authority
to enter into and perform its obligations under this Agreement.

 

Section 4.2 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of CBGL,
and this Agreement is a valid and binding obligation of CBGL, enforceable
against it in accordance with its terms.

 

Section 4.3 Board Approvals. The transactions contemplated by this Agreement,
including without limitation the issuance of the Shares and the compliance with
the terms of this Agreement, have been unanimously adopted, approved and
declared advisable unanimously by the Board of Directors of CBGL.

 

Section 4.4 Valid Issuance. The Exchange Shares have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor, the Exchange Shares will be validly issued, fully paid
and nonassessable, will not subject the holders thereof to personal liability
and will not be issued in violation of preemptive rights.

 

Section 4.5 Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of CBGL.

 

Section 4.6 Purchase for Own Account. CBGL is acquiring the Shares for its own
account and not with a view to the distribution thereof in violation of the
Securities Act.

 

Section 4.7 Private Placement. CBGL understands that (i) the Exchange Shares
have not been registered under the Securities Act or any state securities laws,
by reason of their issuance by MCOA in a transaction exempt from the
registration requirements thereof, under Rule 506(b) of Regulation D, and (ii)
the Exchange Shares may not be sold unless such disposition is registered under
the Securities Act and applicable state securities laws or is exempt from
registration thereunder. CBGL represents that it is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D), and has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Exchange Shares. CBGL acknowledges that an
investment in the Exchange Shares is speculative and involves a high degree of
risk.

 

Section 4.8 Legend. Each certificate representing a Share will bear a legend to
the following effect unless MCOA determines otherwise in compliance with
applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

 

 



4 
 

 

 

ARTICLE V

LOCK UP LEAK OUT

 

Section 5.1 Lock-up Agreement. The Shares and the Exchange Shares shall be
locked up for twelve (12) months after the Share Exchange Closing pursuant to
the terms of the lock-up agreement which shall be substantially in the form of
Exhibit A attached hereto (“Lock-Up Agreement”), which is fully incorporated and
integrated herein. MCOA and CBGL shall not sell, transfer or otherwise dispose
of the Shares or the Exchange Shares except as set forth in the Lock-Up
Agreement.

 

ARTICLE VI

CONDITIONS TO SHARE EXCHANGE CLOSING

 

Section 6.1 Conditions to Each Party’s Obligation To Effect the Exchange. The
respective obligations of the parties hereunder to effect the Exchange shall be
subject to the following conditions:

 

(a)No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Exchange shall be in effect.

 

(b)Lock-Up; Leak-Out. The parties shall have executed and delivered each to the
other a Lock-Up Agreement in the form annexed hereto as Exhibit A.

 

ARTICLE VII

TERMINATION

 

Section 7.1 Injunction; Illegality. This Agreement may be terminated by either
party at any time prior to the Share Exchange Closing.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party:

 

(a) if to MCOA, to:

 

Marijuana Company of America, Inc.

1340 West Valley Parkway, Suite 205

Escondido, CA 92029

Attention: Mr. Jesus Quintero

 

 

(b) if to CBGL, to:

 

Cannabis Global, Inc.

520 S. Grand Avenue, Ste. 320

Los Angeles, CA 90071

Attention: Mr. Arman Tabatabaei

 



5 
 

 

 

 

Section 8.2 Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 8.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by MCOA and CBGL. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 8.4 Fees and Expenses. Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

Section 8.5 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party hereto.

 

Section 8.6 Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Nevada applicable to contracts
made and wholly performed within such state, without regard to any applicable
conflicts of law principles. The parties hereto agree that any suit, action or
proceeding brought by either party to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal or state court located in
the State of Nevada. Each of the parties hereto submits to the jurisdiction of
any such court in any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of, or in connection with, this
Agreement or the transactions contemplated hereby and hereby irrevocably waives
the benefit of jurisdiction derived from present or future domicile or otherwise
in such action or proceeding. Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

Section 8.7 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement.

 

Section 8.9 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 



6 
 

 

 

 

 

Section 8.10 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

 

Section 8.11 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the parties hereto any
rights or remedies hereunder.

 

Section 8.12 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

 

 

[Remainder of page intentionally left blank]

[Signature page to follow]

 

 

 



7 
 

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  MARIJUANA COMPANY OF AMERICA, INC. Date:  September 30, 2020     By:  /s/
Jesus Quintero  

Name:

Title:       

Jesus Quintero
Chief Executive Officer

 

 

  CANNABIS GLOBAL, INC. Date:  September 30, 2020     By:  /s/ Arman Tabatabaei
 

Name:

Title:       

Arman Tabatabaei
Chief Executive Officer

 

 

 

 







 

 

[Share Exchange Agreement Signature Page]

 



8 
 

 




EXHIBIT A

 

LOCK-UP/LEAK-OUT AGREEMENT

 

LOCK-UP/LEAK-OUT AGREEMENT (the “Lock-Up Agreement”) dated as of September 30,
2020 (the “Closing Date”), by and between Marijuana Company of America, Inc., a
Utah corporation (“MCOA”) and Cannabis Global, Inc., a Nevada corporation
(“CBGL”).

 

WHEREAS, as of the Closing Date, MCOA and CBGL have entered into that certain
Share Exchange Agreement as of even date herewith (“Share Exchange Agreement”);
and

 

WHEREAS, pursuant to Section 5.1 of the Share Exchange Agreement, MCOA and CBGL
shall not sell, transfer or otherwise dispose of the Shares or the Exchange
Shares except as set forth in this Lock-Up Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants appearing in this Lock-Up Agreement, the parties hereto hereby
agree as follows:

 

SECTION 1. (a) The resale of the Shares and Exchange Shares shall be according
to the following schedule: Beginning on the Closing Date and for twelve (12)
months thereafter, unless registered with the SEC sooner and following SEC
review, the parties may not sell any Shares or Exchange Shares (the “Initial
Lock-Up Period”) and thereafter shall be limited to sell not more than the
quantity of shares equaling an aggregate maximum sale value of $20,000 per week,
or $80,000 per month until all Shares and Exchange Shares are sold.

 

(b)Sales of Shares and Exchange Shares shall be by means of “in-the-market”
transactions. “In the market” shall mean a brokered sale made on the OTC Market,
or any subsequent primary trading market, or customary trading channels and/or,
with the mutual consent of the parties, a private offering, which consent shall
not be unreasonably withheld, conditioned or delayed. If sold to a purchaser in
a private offering, such purchaser shall agree to comply with all the terms and
conditions of the Lock-Up Agreement.

 

(c)Any sales of Shares and Exchange Shares in violation of this Lock-Up
Agreement by either party shall constitute an event of default under this
Lock-Up Agreement and an equal number of Shares or Exchange Shares shall be
forfeited by the selling party.

 

(d)Notwithstanding the foregoing, the parties may, at the other party’s request,
and at non-selling party’s sole discretion, release all or any number of Shares
or Exchange Shares from the terms of this Lock-Up Agreement, by means of a
written consent authorized by such consenting party’s board of directors.

 

(e)The parties acknowledge that their breach or impending violation of any of
the provisions of this Lock-Up Agreement may cause irreparable damage to the
other party, for which remedies at law would be inadequate. The parties further
acknowledge that the provisions set forth herein are essential terms and
conditions of the Share Exchange Agreement and this Lock-Up Agreement. The
parties therefore agree that the non-defaulting party shall be entitled to a
decree or order by any court of competent jurisdiction enjoining such impending
or actual violation of any of such provisions. Such decree or order, to the
extent appropriate, shall specifically enforce the full performance of any such
provision by MCOA and CBGL, each of which hereby consents to the jurisdiction of
any such court of competent jurisdiction, state or federal, sitting in the State
of Nevada. This remedy shall be in addition to all other remedies available to
the parties at law or equity. If any portion of this Section 1 is adjudicated to
be invalid or unenforceable, this Section 1 shall be deemed amended to delete
there from the portion so adjudicated, such deletion to apply only with respect
to the operation of this Section 1 in the jurisdiction in which such
adjudication is made.

 

(f)Shares and Exchange Shares shall not at any time be used to cover “short”
sales of the common stock of either MCOA or CBGL.



 

 



9 
 

 

 

 

SECTION 2. Subject to Section 5 hereunder, this Lock-Up Agreement shall inure to
the benefit of and be binding upon both MCOA and CBGL, their successors and
assigns.

 

SECTION 3. Should any part of this Lock-Up Agreement, for any reason whatsoever,
be declared invalid, illegal, or incapable of being enforced in whole or in
part, such decision shall not affect the validity of any remaining portion,
which remaining portion shall remain in full force and effect as if this Lock-Up
Agreement had been executed with the invalid portion thereof eliminated, and it
is hereby declared the intention of the parties hereto that they would have
executed the remaining portion of this Lock-Up Agreement without including
therein any portion which may for any reason be declared invalid.

 

SECTION 4. This Lock-Up Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.

 

SECTION 5. This Lock-Up Agreement and all rights hereunder are personal to the
parties and shall not be assignable, and any purported assignments in violation
thereof shall be null and void.

 

SECTION 6. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or by facsimile or seven days after having been
sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party:

 

(a) if to MCOA, to:

 

Marijuana Company of America, Inc.

1340 West Valley Parkway, Suite 205

Escondido, CA 92029

Attention: Mr. Jesus Quintero

 

 

(b) if to CBGL, to:

 

Cannabis Global, Inc.

520 S. Grand Avenue, Ste. 320

Los Angeles, CA 90071

Attention: Mr. Arman Tabatabaei

 

 

SECTION 7. The failure of either party to insist upon the strict performance of
any of the terms, conditions and provisions of this Lock-Up Agreement shall not
be construed as a waiver or relinquishment of future compliance therewith, and
said terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Lock-Up Agreement on the part of either
party shall be effective for any purpose whatsoever unless such waiver is in
writing and signed by such party.

 

[Remainder of page intentionally left blank]

[Signature page to follow]

 

 

 

 

10 
 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-Up Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

  MARIJUANA COMPANY OF AMERICA, INC.       By:  /s/ Jesus Quintero  

Name:

Title:       

Jesus Quintero
Chief Executive Officer

 

 

  CANNABIS GLOBAL, INC.       By:  /s/ Arman Tabatabaei  

Name:

Title:       

Arman Tabatabaei
Chief Executive Officer



 

 

[Lock-Up Agreement Signature Page]

 

 

 

 

